Case 2!

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 206
FARMINGTON HILLS, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

 

L6-cv-12865-GAD-EAS ECF No. 84, PagelD.1162 Filed 03/05/19 Page 1 of 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION |

 

REVOCABLE LIVING TRUST,
Plaintiff,

Vv.

UNITED STATES,

Defendant.

UNITED STATES,
Plaintiff,

BRADLEY J.M. MALI; KRISTIN
D. MALL, individually and as
Trustee of the KRISTIN D. MALI
REVOCABLE LIVING TRUST;
PNC FINANCIAL SERVICES
GROUP, INC.; CHEMICAL
FINACIAL CORP.; BANK OF

|| AMERICA CORP.; OAKLAND

COUNTY MICHIGAN; and
MISSAUKEE COUNTY,
MICHIGAN,

Defendants.

 

KIRISTIN D. MALL, individually and
As Trustee of the KRISTIN D. MALI

Case No. 2:16-cv-12865-GAD-APP
District Judge Gershwin A. Drain
Magistrate Judge Anthony P. Patti

MAIN CASE

Case No. 2:17-cv-11092-GAD-APP

District Judge Gershwin A. Drain
Magistrate Judge Anthony P. Patti

CONSOLIDATED CASE

DEFENDANT BANK OF AMERICA, N.A.’S
UNOPPOSED MOTION TO APPEAR AT
SETTLEMENT CONFERENCE TELEPHONICALLY

 

 
Case 2!

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON HILLS, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

 

L6-cv-12865-GAD-EAS ECF No. 84, PagelD.1163 Filed 03/05/19 Page 2of7

NOW COMES Defendant, Bank of America, N.A. (hereinafter referred to
as BANA), by and through its attorneys, TROTT LAW, P.C., by Bree Anne
Stopera, and for its Unopposed Motion Appear at Settlement Conference

Telephonically, relies on its Brief in Support.

 

 

 
Case 2:1

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON FHLLS, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

 

 

6-CV-12865-GAD-EAS ECF No. 84, PagelD.1164 Filed 03/05/19 Page 3 of 7

DEFENDANT BANK OF AMERICA, N.A.’S BRIEF IN SUPPORT
__, OF ITS UNOPPOSED MOTION TO APPEAR AT
SETTLEMENT CONFERENCE TELEPHONICALLY
BANA seeks an Order allowing a representative with full settlement
authority to appear by phone for the Settlement Conference scheduled for
March 13, 2019 at 10:00 a.m. Counsel for BANA will attend the conference in
person.
BANA’s interest in this matter is limited solely to its mortgage on the
property commonly known as 1990 Lone Pine Rd., Bloomfield Hills, MI
48302 (the “Property”). Said mortgage is dated February 25, 2008 in the
original amount of $280,000.00, and was recorded March 6, 2008 in Liber
40077, Page 306, Oakiand County Records. See Mortgage, Exhibit A. Asa
party named solely due to its secured interest in the Property, BANA’s
presence in a potential trial would not be material.

Counsel for the remaining parties do not oppose BANA’s Motion and a

proposed Order will be filed concurrently with this Motion and Brief.

WHEREFORE Defendant, Bank of America, N.A. prays that the that the

Court enters the proposed Order Allowing BANA’s Representative with

| Settlement Authority Appear Telephonically at the March 13, 2019 Settlement

 

 
Case a:le-cv-12865-GAD-EAS ECF No. 84, PagelD.1165 Filed 03/05/19 Page 4 of 7

TROTT LAW, P.C,
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON HILLS, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

 

 

Conference; and that this Honorable Court grant such other and further relief

as this Court shail deem just and appropriate under the circumstances.

Dated: 35. 4

Respectfully submitted,

TROTT LAW, PC

Of

Bree Anne Stopera (P71734)
Attorneys for Defendant

Bank of America, N.A.

31440 Northwestern Hwy., Ste. 200
Farmington Hills, MI 48334
(248) 642.2515

 

 

 
Case 2

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON HILLs, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

6-cv-12865-GAD-EAS ECF No. 84, PagelD.1166 Filed 03/05/19 Page5of7.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

REVOCABLE LIVING TRUST,
Plaintiff,

Vv.

UNITED STATES,

Defendant.

UNITED STATES,
Plaintiff,

BRADLEY J.M. MALI; KRISTIN
D. MALI, individually and as
Trustee of the KRISTIN D. MALI
REVOCABLE LIVING TRUST;
PNC FINANCIAL SERVICES
GROUP, INC.; CHEMICAL
FINACIAL CORP.; BANK OF
AMERICA CORP.; OAKLAND
COUNTY MICHIGAN; and
MISSAUKEE COUNTY,
MICHIGAN, .

Defendants.

|/KIRISTIN D. MALL, individually and
As Trustee of the KRISTIN D. MALI

Case No. 2:16-cv-12865-GAD-APP
District Judge Gershwin A. Drain
Magistrate Judge Anthony P. Patti

MAIN CASE

Case No. 2:17-cv-11092-GAD-APP

District Judge Gershwin A. Drain
Magistrate Judge Anthony P. Patti

CONSOLIDATED CASE

CERTIFICATE OF SERVICE

 

 

 

 

 
Case 2-He-cv-12865-GAD-EAS ECF No. 84, PagelD.1167 Filed 03/05/19 Page 6 of 7

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON HILLs, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248)-205-41 18

 

 

I hereby certify that on March 5, 2019, I caused to be electronically filed
the attached Defendant Bank of America, N.A.’s Unopposed Motion to.
Appear at Settlement Conference Telephonically and this Certificate of
Service with the Clerk of the Court using the ECF system which will provide e-
mail notice to: -

Bradley G. Benn
bennb@oakgov.com

Mark C. Pierce
mpierce@pft-law.com

Patrick D. Schefsky
pschefsky@pdkg.com

Larry Steven Schifano
|.steven.schifano@usdoj.gov

Michael R. Wernette
mike@wernetteheilman.com

Michael R. Wernette
mike@wernettecheilman.com

Karen Wozniak
Karen.e.wozniak@usdoj.gov

Pingping Zhang
Pingpin.zhang@usdoj.gov

 

 
Case 2:16-cv-12865-GAD-EAS ECF No. 84, PagelD.1168 Filed 03/05/19 Page 7 of 7

and further certifies that a copy of same was mailed via first class mail, by
placing same in an envelope with sufficient postage thereon, and depositing
same in the United States mail in Farmington Hills, MI to:

John H. Gretzinger
Mika Meyers PLC
900 Monroe Avenue NW
Grand Rapids, MI 49503

I declare under the penalty of perjury that the statements above are true to
the best of my information, knowledge, and belief.
Respectfully Submitted,
TROTT LAW, P.C

/s/ Bree Anne Stopera

_ Bree Anne Stopera (P71734)
Dated: March 5, 2019 _ Attorney for Defendant
Bank of America, N.A.

TROTT LAW, P.C.
31440 NORTHWESTERN
HIGHWAY, SUITE 200
FARMINGTON HILLS, MI
48334-2525
PHONE (248) 642-2515
FACSIMILE (248) 205-4118

 

 

 

 
